DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
The Amendment filed May 23rd, 2022 has been entered. Claims 11-16, 20 and 22 are pending. Claim 11 has been amended and claims 17-19 and 21 have been canceled by the Applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich et al, EP 0022535 [Dietrich] in view of Holaus et al, US 8426760 [Holaus].
Regarding claim 11, Dietrich discloses (figs.1-6) a high-voltage circuit breaker (labeled in fig.1, below) [para.0001], comprising:
a switching unit (labeled in fig.1, below) having a switching device (10) and an operating element (12) being axially movable in relation to a longitudinal axis (labeled in fig.1, below) of said switching device (10), for operating said switching device (10), said switching unit (labeled in fig.1, below) having a housing (labeled in fig.1, below) with an interion (labeled in fig.1, below);
a coupling device (labeled in fig.1, below) having a coupling mechanism (6, 40) with at least one linkage (40);
a closing resistor unit (labeled in fig.1, below) having a closing resistor configuration (30) and an actuating element (24), being axially movable in relation to a longitudinal axis (labeled in fig.1, below) of said closing resistor configuration (30), for operating said closing resistor configuration (30), where said operating element (12) is coupled to said actuating element (24) to move said actuating element (24), where the longitudinal axis (labeled in fig.1, below) of said switching unit (labeled in fig.1, below) and the longitudinal axis (labeled in fig.1, below) of said closing resistor unit (20) are spaced apart from one another, where said operating element (12) and said actuating element (24) are coupled by means of said coupling device (labeled in fig.1, below), where said closing resistor unit (labeled in fig.1, below) further having a housing (labeled in fig.1, below) with an interior (labeled in fig.1, below).
Dietrich fails to disclose said at least one linkage of said coupling device being disposed outside of all housings including outside said housing of said switching unit and outside said housing of said closing resistor unit and therefore being exposed to a surrounding environment,
at least one cross connection, said interior of said housing of said switching unit connected to said interior of said housing of said closing resistor unit by means of said at least one cross connection, and the high-voltage circuit breaker having a dead tank design.
Holaus discloses (figs.1-2) a similar high-voltage circuit breaker (10) where at least one linkage (34) of a coupling device (30) being disposed outside of all housings including outside a housing (12) of a switching unit (14) and outside a housing (16) of a closing resistor unit (18) and therefore being exposed to a surrounding environment,
at least one cross connection (24, 25), an interior of said housing (12) of said switching unit (14) connected to an interior of said housing (16) of said closing resistor unit (18) by means of said at least one cross connection (24, 26), and the high-voltage circuit breaker having a dead tank design [col.1, lines 66-67].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit breaker structure of Dietrich with the circuit breaker structure taught by Holaus, thereby providing a linkage outside the housings, that can allow visual indication, if necessary of the status (on/off) of switching contacts within the housings, thus ensuring the safety of maintenance personnel.
		
    PNG
    media_image1.png
    348
    438
    media_image1.png
    Greyscale

Regarding claim 12, Dietrich further discloses wherein the longitudinal axes (labeled in fig.1, above) of said switching device (10) and of said closing resistor configuration (30) have an axis offset.
Regarding claim 13, Dietrich further comprising a frame or some other base (would have been necessary for stability) which carries said switching unit (labeled in fig.1, above) and said closing resistor unit (labeled in fig.1, above).
Regarding claim 14, Dietrich further discloses where said switching unit (labeled in fig.1, above) and said closing resistor unit (labeled in fig.1, above) are disposed next to one another.
Regarding claim 15, Holaus further discloses where said switching unit (14) is disposed above said closing resistor unit (18) [see fig.1].
Regarding claim 16, Dietrich further discloses where said closing resistor unit (20) is disposed above said switching unit (10).
Regarding claim 20, Dietrich further discloses where said coupling mechanism (6, 40) further has at least one lever (40).
Regarding claim 22, Dietrich further discloses where the longitudinal axes (labeled in fig.1, above) of said switching device (10) and of said closing resistor configuration (30) are disposed in parallel.
Response to Arguments
Applicant's arguments filed May 23rd, 2022 have been fully considered. All relevant arguments have been fully addressed in the new rejections, above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833